EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jon Horneber (Reg. No. 74,756) on 19 August 2022.
The application has been amended as follows: 
Please amend the following claims:
6. (currently amended) A lifting clutch for selectively engaging and receiving a lifting anchor embedded in a precast concrete panel, comprising:
a top portion at least partially defining an opening, wherein a top surface of said top portion has a first radius of curvature, and a first width;
a bottom portion defining a recess configured to receive [[an]] the lifting anchor, wherein a first portion of a bottom surface of said bottom portion has a second radius of curvature larger than said first radius of curvature, and wherein at least a second portion of said bottom surface is set at an angle relative to said first portion of said bottom surface; and
a first wing and a second wing of said bottom portion extending outwardly to define a second width that is larger than said first width of said top portion, wherein a first outer surface of said first wing and a second outer surface of said second wing are substantially parallel.

7. (currently amended) The lifting clutch of claim 6, further comprising:
a pin extending through said opening in said clutch, said pin positioned in a volume at least partially defined by said top portion and said bottom portion, wherein said pin is configured to rotate between an open position to allow [[an]] the anchor to be positioned in said recess and a closed position to secure [[an]] the anchor in said recess.

11. (currently amended) The lifting clutch of claim 10, wherein said second radius of curvature is about 20% larger than said first radius of curvature.

14. (currently amended) The lifting clutch of claim 13, wherein said width of said bottom portion is about 40% larger than said width of said top portion.

15. (currently amended) A lifting clutch for selectively engaging and receiving a lifting anchor embedded in a precast concrete panel, comprising:
a top portion at least partially defining an opening, wherein said top portion has a first width;
a bottom portion defining a recess configured to receive [[an]] the lifting anchor; and
a first wing and a second wing of said bottom portion extending outwardly to define a second width that is larger than said first width of said top portion, wherein a first outer surface of said first wing and a second outer surface of said second wing are substantially parallel,
wherein said second width is 10% to about 40% larger than said first width.

17. (currently amended) The lifting clutch of claim 15, further comprising:
a pin extending through said opening in said clutch, said pin positioned in a volume at least partially defined by said top portion and said bottom portion, wherein said pin is configured to rotate between an open position to allow [[an]] the anchor to be positioned in said recess and a closed position to secure [[an]] the anchor in said recess.

20. (currently amended) A lifting clutch for selectively engaging and receiving at least one lifting anchor embedded in a precast concrete panel, comprising:
a top portion at least partially defining at least one opening, wherein a top surface of said top portion has a first radius of curvature, and a first width;
a bottom portion defining a recess configured to receive said at least one anchor, wherein a first portion of a bottom surface of said bottom portion has a second radius of curvature larger than said first radius of curvature, and wherein at least a second portion of said bottom surface is set at an angle relative to said first portion of said bottom surface;
a first wing and a second wing of said bottom portion extending outwardly to define a second width that is larger than said first width of said top portion, wherein a first outer surface of said first wing and a second outer surface of said second wing are substantially parallel; and
a pin extending through said at least one opening in said clutch, said pin positioned in a volume at least partially defined by said top portion and said bottom portion, wherein said pin is configured to rotate between an open position to allow [[an]] the anchor to be positioned in said recess and a closed position to secure [[an]] the anchor in said recess.

The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a lifting clutch having the combination of structural elements set forth in the independent claims, the structural cooperative relationships of elements set forth in the independent claims and the structural configuration capable of performing the functions set forth in the independent claims.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635